J-A05034-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF T.J.W.          :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: W.M. AKA T.W.,          :
 MOTHER                             :
                                    :
                                    :
                                    :
                                    :   No. 3123 EDA 2017

                  Appeal from the Decree August 17, 2017
  in the Court of Common Pleas of Montgomery County Orphans' Court at
                          No(s): No. 2017-A0058

 IN RE: ADOPTION OF T.A.W.          :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: W.M. AKA T.W.,          :
 MOTHER                             :
                                    :
                                    :
                                    :
                                    :   No. 3124 EDA 2017

                  Appeal from the Decree August 17, 2017
  in the Court of Common Pleas of Montgomery County Orphans' Court at
                          No(s): No. 2017-A0059

 IN RE: ADOPTION OF T.L.W.          :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: W.M. AKA T.W.,          :
 MOTHER                             :
                                    :
                                    :
                                    :
                                    :   No. 3126 EDA 2017

                  Appeal from the Decree August 17, 2017
  in the Court of Common Pleas of Montgomery County Orphans' Court at
                          No(s): No. 2017-A0060
J-A05034-18


    IN RE: ADOPTION OF C.M.M.                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: W.M. AKA T.W.,                  :
    MOTHER                                     :
                                               :
                                               :
                                               :
                                               :   No. 3127 EDA 2017

                     Appeal from the Decree August 17, 2017
     in the Court of Common Pleas of Montgomery County Orphans' Court at
                             No(s): No. 2017-A0061

    IN RE: ADOPTION OF E.L.W.                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: W.M. AKA T.W.,                  :
    MOTHER                                     :
                                               :
                                               :
                                               :
                                               :   No. 3128 EDA 2017

                     Appeal from the Decree August 17, 2017
     in the Court of Common Pleas of Montgomery County Orphans' Court at
                             No(s): No. 2017-A0062


BEFORE:      DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED APRIL 16, 2018

        Appellant, W.M. a/k/a T.W. (“Mother”), files these consolidated appeals

from the decrees dated August 14, 2017, and entered August 17, 2017,1 in

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 The subject decree was dated August 14, 2017. However, the clerk did not
provide notice pursuant to Pa.R.C.P. 236(b) until August 17, 2017. Our
appellate rules designate the date of entry of an order as “the day on which
the clerk makes the notation in the docket that notice of entry of the order



                                           -2-
J-A05034-18



the Montgomery County Court of Common Pleas, granting the petitions of

Montgomery County Office of Children and Youth (“OCY”) and involuntarily

terminating her parental rights to her five dependent daughters, T.J.W., born

in February 2005, T.A.W., born in August 2007, T.L.W., born in February 2011,

C.M.M., born in July 1999, and E.L.W., born in February 2013 (collectively,

the “Children”), pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2),

(8), and (b).2, 3 After review, we affirm the trial court’s decrees.

       The record reveals the following relevant factual and procedural history:

OCY had contact with the family in August 2013 resulting from a referral due

to housing instability, truancy issues, and immunization delays. The case was

closed in October 2013. Notes of Testimony (“N.T.”), 8/14/17, at 10-11.4

       Thereafter, OCY received a new referral in December 2014, again due

to truancy and housing issues. Id. at 11; see also OCY Exhibits 1-5. The
____________________________________________


has been given as required by Pa.R.C.P. 236(b).” Pa.R.A.P. 108(b). Further,
our Supreme Court has held that “an order is not appealable until it is entered
on the docket with the required notation that appropriate notice has been
given.” Frazier v. City of Philadelphia, 557 Pa. 618, 621, 735 A.2d 113,
115 (1999).

2The Children’s father is deceased. Notes of Testimony (“N.T.”), 8/14/17, at
22; N.T., 6/22/17, at 4-5; see also OCY Exhibits 1-5.

3While Mother suggests she is additionally appealing from the orders changing
the Children’s permanency goal to adoption, Mother fails to include the docket
numbers associated with the goal change on her notices of appeal; therefore,
we only address the termination of Mother’s parental rights.

4This Court uses the top-most page numbers prefaced by the lead docket
number and Notes of Testimony which appear to include the cover sheet.



                                           -3-
J-A05034-18



three oldest subject children were adjudicated dependent on December 30,

2014, with custody remaining with Mother.5 See OCY Exhibits 1, 4, 5. OCY

sought for Mother to attain housing stability, secure the Children’s attendance

at school and update and maintain the Children’s medical care, including

immunizations, well-checks, and dental care.      Id. at 12.    Services were

provided to help the family; however, Mother was “not [cooperative] to the

fullest extent.”6 Id. at 13.

       OCY petitioned for custody of the three oldest subject children in May

2015 due to continued concerns related to truancy, housing, and medical care.

Id. at 13-14. OCY additionally began to have concerns regarding Mother’s

prescription drug abuse. Id. at 15. On May 5, 2015, after a shelter care

hearing, custody of the Children remained with Mother. Id. at 16; see also

OCY Exhibits 1, 4, 5.

       On December 8, 2015, OCY sought custody of all five children due to

continued concerns related to truancy, unstable housing, medical care,

prescription drug abuse, and minimal compliance with Family Service Plan
____________________________________________


5 Two additional children who are not involved in this appeal also were
adjudicated dependent at this time. See OCY Exhibit 1, 4, 5.

6 OCY caseworker, Angelena Krebsbach, testified that JusticeWorks JustCare
case management services were implemented. N.T., 8/14/17, at 13. In
addition, funding resources for housing were made available to Mother. Id.
at 15-16. Ms. Krebsbach further reported that two referrals for Time Limited
Family Reunification services were made in 2016, but closed due to Mother’s
noncompliance. Id. at 20-21.




                                           -4-
J-A05034-18



(“FSP”) goals.7 Id. at 16-17. After a shelter care hearing, the Children were

placed with Paternal Aunt, where they have remained since December 8,

2015. Id. at 17; see also OCY Exhibits 1-5. The two youngest children were

subsequently adjudicated dependent on December 15, 2015.              See OCY

Exhibits 2, 3.

       OCY filed petitions to terminate Mother’s parental rights on April 19,

2017. The trial court held a hearing on August 14, 2017.8 At the hearing,

OCY presented the testimony of Angelena Krebsbach, OCY caseworker. OCY

further offered Exhibits 1 through 19, which were admitted without objection.

N.T., 8/14/17, at 6, 8, 10, 18-19, 22-23, 30-31, 88-90. In addition, Mother,

who was present and represented by counsel,9 testified on her own behalf and

presented the testimony of an older child not involved in this matter, L.S.10
____________________________________________


7 Mother’s FSP goals, which remained similar throughout the case, were as
follows: maintain financial needs for daily living; obtain and maintain housing;
attend and follow through with the Children’s medical appointments; maintain
a relationship with the Children; obtain mental health and drug and alcohol
evaluations and follow through with the recommendations. Id. at 19-20; see
also OCY Exhibits 6-11.

8 A hearing in the matter had commenced on June 22, 2017, at which time
the court granted the request of Mother’s counsel in the dependency matters
for removal from the termination matters. The hearing was then continued to
August 14, 2017, and new counsel was appointed.

9 Mother was present despite being incarcerated at the time of the hearing.
It is not apparent from the record whether Mother has since been released
from her incarceration.

10Mother has six other children, aside from the five who are the subject of the
instant appeal. N.T., 8/14/17, at 91.



                                           -5-
J-A05034-18



In addition, the Children were represented by a Child Advocate during this

proceeding, who participated in the questioning and presented an exhibit.11

       By decrees dated August 14, 2017, and entered on August 17, 2017,

the trial court involuntarily terminated the parental rights of Mother to the

Children pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (8), and (b).12         On

September 12, 2017, Mother, through her trial counsel, filed notices of appeal

as well as a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b), which this Court consolidated sua sponte on
____________________________________________



11 The Child Advocate, Arona Gur, Esquire, argued in favor of termination of
Mother’s parental rights at the close of the hearing, id. at 123-25, and filed a
brief in support of this position. OCY joined in this brief and did not file a
separate brief on appeal. See Letter, 12/22/17. Upon review, it appears that
Ms. Gur was the Guardian ad litem (“GAL”), and then, on June 22, 2017, also
entered her appearance as legal counsel for the Children. N.T., 6/22/17, at
2, 9. While our Supreme Court held that Section 2313(a) requires courts to
appoint counsel to represent the legal interests of any child involved in a
contested involuntarily termination proceeding, see In re Adoption of
L.B.M., ___ Pa. ____, 161 A.3d 172 (2017), we have held that courts need
not appoint a separate attorney to represent a child’s legal interests, so long
as the child’s GAL was an attorney and the child’s legal and best interests do
not appear to be in conflict. see In re D.L.B., 166 A.3d 322, 329 (Pa.Super.
2017) (“As our decision discusses, Child’s best interests and legal interests
were unquestionably well represented by Attorney Rowles in this case and
such interests were never in conflict. Accordingly, we decline Mother’s request
to remand this case for the appointment of additional counsel for Child.”).
Here, the record fails to suggest any conflict between the Children’s legal
interests and best interests or that Ms. Gur did not represent both interests
adequately.


12These decrees memorialized the decision the court placed on the record at
the conclusion of the hearing. N.T., 8/14/17, at 150-51.




                                           -6-
J-A05034-18



October 23, 2017.        The trial court issued a Rule 1925(a) Opinion dated

September 21, 2017, and entered September 25, 2017, noting that the

rationale for the orders in question can be found in the Notes of Testimony,

the relevant pages of which were attached.13

        On appeal, Mother raises the following Statement of Question Involved:

              In its decision to grant OCY’s respective Petitions to
        Terminate Parental rights (Involuntary) and requests to change
        the permanency goals to adoption, did the trial court commit an
        error of law by interpreting the operative statute, 23 Pa.C.S.[A.]
        § 2511 (“Grounds for involuntary termination”), as mandatory
        instead of permissive?

Mother’s Brief at 4.

        “[T]he interpretation and application of a statute is a question of law

that compels plenary review to determine whether the court committed an

error of law.” Wilson v. Transport Ins. Co., 889 A.2d 563, 570 (Pa.Super.

2005). “As with all questions of law, the appellate standard of review is de



____________________________________________


13   As the court explained,

              Now, in this matter I have listened very carefully to all of
        the testimony in this matter. I am going to issue my opinion from
        the bench.

               For the record, the following explanation and the decision
        will serve as my opinion in this matter. This verbal statement that
        I am putting on the record now is designed to satisfy the
        Pennsylvania Rules of Appellate Procedure 1925(a).

Trial Court Opinion (“T.C.O.”), 9/25/17, at 2-3.


                                           -7-
J-A05034-18



novo and the appellate scope of review is plenary.” In re Wilson, 879 A.2d
199, 214 (Pa.Super. 2005) (en banc).

      On the topic of statutory interpretation, this Court has stated:

      [We] are constrained by the rules of statutory interpretation,
      particularly as found in the Statutory Construction Act.             1
      Pa.C.S.A. §§ 1501-1991. The goal in interpreting any statute is
      to ascertain and effectuate the intention of the General Assembly.
      Our Supreme Court has stated that the plain language of a statute
      is in general the best indication of the legislative intent that gave
      rise to the statute. When the language is clear, explicit, and free
      from any ambiguity, we discern intent from the language alone,
      and not from the arguments based on legislative history or “spirit”
      of the statute. We must construe words and phrases in the statute
      according to rules of grammar and according to their common and
      approved usage. We also must construe a statute in such a way
      as to give effect to all its provisions, if possible, thereby avoiding
      the need to label any provision as mere surplusage.

Cimino v. Valley Family Medicine, 912 A.2d 851, 853 (Pa.Super. 2006),

appeal denied, 591 Pa. 731, 921 A.2d 494 (2007) (quoting Weiner v. Fisher,

871 A.2d 1283, 1285-86 (Pa.Super. 2005)). See also 1 Pa.C.S.A. § 1921(b).

Under Section 1921(c), the court resorts to considerations of “purpose” and

“object” of the legislature when the words of a statute are not explicit.

Sternlicht v. Sternlicht, 583 Pa. 149, 158, 876 A.2d 904, 909 (2005)

(referring to consideration of matters such as: (1) occasion and necessity for

statute; (2) circumstances under which it was enacted; (3) mischief to be

remedied; (4) object to be attained; (5) former law, if any, including other

statutes upon same or similar subjects; (6) consequences of particular

interpretation; (7) contemporaneous legislative history; (8) legislative and

administrative interpretations of such statute). Finally,

                                      -8-
J-A05034-18


      [I]t is presumed that the legislature did not intend an absurd
      or unreasonable result. In this regard, we “…are permitted to
      examine the practical consequences of a particular
      interpretation.”

Commonwealth v. Diakatos, 708 A.2d 510, 512 (Pa.Super. 1998) (citations

omitted).

      In the case sub judice, Mother asserts that the trial court erred in

terminating her parental rights to the subject children, arguing that the

subsection that sets forth the grounds for termination, Section 2511(a), is

“discretionary.”   Mother’s Brief at 12.   Mother further maintains that the

permissive nature of Section 2511(a) is supported by the mandatory nature

of Section 2511(b). Id. at 13. She asserts that the trial court misinterpreted

the statute as requiring it to terminate her parental rights under Section

2511(a) and supports her argument with the recent Supreme Court case A.

Scott Enterprises, Inc. v. City of Allentown, 636 Pa. 249, 142 A.3d 779

(2016). However, that case involved the Procurement Code, 62 Pa.C.S.A. §

3935 and offered no interpretation of the Adoption Act.

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, the relevant part of which provides:

         § 2511. Grounds for involuntary termination.

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                     ...

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the


                                    -9-
J-A05034-18


         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(a) and (b).

      This statute requires a bifurcated analysis of the grounds for termination

followed by the needs and welfare of the child, and as to its application, we

have stated the following:

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

      We have defined clear and convincing evidence as that which is so

“clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter



                                      - 10 -
J-A05034-18



of Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91

(1998)). Our Court made clear in In re Adoption of A.M.B., 812 A.2d 659,

671 (Pa.Super. 2002), that the trial court retains the discretion to review the

elements of the termination statute, and to determine whether the evidence

supports the termination of the parent’s parental rights. Hence, there is no

abuse of discretion on the part of the trial court if clear and convincing

evidence to support grounds for termination pursuant to subsection (a) and

such termination favors the child’s needs and welfare pursuant to subsection

(b).   We, therefore, proceed to examine the trial court’s rationale for its

termination of Mother’s parental rights.

       In matters involving involuntary termination of parental rights, our

standard of review is as follows:

             The standard of review in termination of parental rights
       cases requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
A.3d 817, 826 (2012)]. “If the factual findings are supported,
       appellate courts review to determine if the trial court made an
       error of law or abused its discretion.” Id. “[A] decision may be
       reversed for an abuse of discretion only upon demonstration of
       manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
       Id. The trial court’s decision, however, should not be reversed
       merely because the record would support a different result. Id.
       at [325-26, 47 A.3d at] 827. We have previously emphasized our
       deference to trial courts that often have first-hand observations of
       the parties spanning multiple hearings. See In re R.J.T., [608
Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free


                                      - 11 -
J-A05034-18



to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

      In the instant matter, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (8), and (b). This Court has long

held that, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc).    Here, we analyze the court’s termination decrees pursuant to

subsections 2511(a)(2) and (b), which provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                      ...

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental well-
             being and the conditions and causes of the incapacity,
             abuse, neglect or refusal cannot or will not be
             remedied by the parent.

                                      ...

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which



                                     - 12 -
J-A05034-18


         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b).

      We first consider whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous.”         In re

A.L.D., 797 A.2d at 340 (internal quotation marks and citations omitted).

      In In re Adoption of S.P., 616 Pa. 309, 47 A.3d 817 (2012), our

Supreme Court, in addressing Section 2511(a)(2), held:



                                    - 13 -
J-A05034-18


      [I]ncarceration is a factor, and indeed can be a determinative
      factor, in a court’s conclusion that grounds for termination exist
      under § 2511(a)(2) where the repeated and continued incapacity
      of a parent due to incarceration has caused the child to be without
      essential parental care, control or subsistence and that the causes
      of the incapacity cannot or will not be remedied.

Id. at 328-29, 47 A.3d at 828; see also In re D.C.D., 629 Pa. 325, 346-47,

105 A.3d 662, 675 (2014) (holding that incarceration prior to the child’s birth

and until the child was at least age seven renders family reunification an

unrealistic goal and the court was within its discretion to terminate parental

rights “notwithstanding the agency’s failure” to follow court’s initial directive

that reunification efforts be made). The Court in S.P. further stated:

      [W]e now definitively hold that incarceration, while not a litmus
      test for termination, can be determinative of the question of
      whether a parent is incapable of providing “essential parental
      care, control or subsistence” and the length of the remaining
      confinement can be considered as highly relevant to whether “the
      conditions and causes of the incapacity, abuse, neglect or refusal
      cannot or will not be remedied by the parent,” sufficient to provide
      grounds for termination pursuant to 23 Pa.C.S.[A.] § 2511(a)(2).
      See e.g. Adoption of J.J., [511 Pa. 590, 605,] 515 A.2d [883,
      891 (1986)] (“[A] parent who is incapable of performing parental
      duties is just as parentally unfit as one who refuses to perform the
      duties.”); [In re] E.A.P., 944 A.2d [79, 85 (Pa.Super.
      2008)](holding termination under § 2511(a)(2) was supported by
      mother’s repeated incarcerations and failure to be present for
      child, which caused child to be without essential care and
      subsistence for most of her life and which cannot be remedied
      despite mother’s compliance with various prison programs).

In re Adoption of S.P., 616 Pa. at 32, 47 A.3d at 830 (footnote omitted).

      In finding grounds for termination of Mother’s parental rights pursuant

to Section 2511(a)(2), the trial court stated the following:



                                     - 14 -
J-A05034-18


           I find that this case basically centered on the children’s lack
     of stable housing, their lack of adequate medical care, including
     dental care, and the issue of truancy.

           I also find, as was admitted by mother, that substances
     played a part, controlled substances played a part in this case.
     Admittedly birth mother has an issue with controlled substances,
     so that is a finding in this matter.

           This [c]ourt heard a lot of credible testimony about birth
     mother’s relationship with [OCY], namely the OCY caseworker,
     and this [c]ourt finds that the caseworker and birth mother didn’t
     get along. Apparently they did not see eye to eye on hardly
     anything, including the Family Service Plan.

           This [c]ourt finds little progress, no progress in fact, with
     regard to the six Family Service Plans that were offered to birth
     mother, and no progress whatsoever with the Time Limited Family
     Reunification services that mother was given twice by OCY.

           These are all lifelines. They are given to people who are
     sinking, and whether or not you grab onto these lifelines weighs
     a lot in this [c]ourt’s decision regarding terminating parental
     rights, because they are lifelines. They are services provided by
     taxpayers’ dollars to help families going through a crisis. It is not
     a means of interference. They are there to help.

           This [c]ourt finds that mother, birth mother, refused that
     help and failed to cooperate.

          This [c]ourt received evidence regarding the level of that
     cooperation[,] including the failure to follow through on
     recommendations from the drug and alcohol evaluation[,] as well
     as recommendations from the numerous hospitalizations that
     mother, birth mother, went through.

           ...

            This [c]ourt also notes in accordance with birth mother’s
     testimony that she was in denial, and so this [c]ourt finds that
     birth mother was incapable and suffering an incapacity, namely
     this [c]ourt heard testimony regarding a depression that birth
     mother suffered as one of the reasons for her incapacity and her
     inability to parent the children properly.

           By proper parenting this [c]ourt is specifically addressing
     the lack of adequate medical care, as well as the truancy issue

                                    - 15 -
J-A05034-18


     and the failure to make sure the kids got an education in
     preparation for their futures.

           This [c]ourt also finds that mother’s, birth mother’s,
     response to her situation, probably as a result of the depression,
     resulted in behavior that subsequently placed her in prison. So
     we have the issue of incarceration compounding the problems
     before this [c]ourt.

            I did not hear a possible time frame related to this
     incarceration, however, it appears that[,] even with birth mother’s
     cooperation with state authorities, there will be a considerable
     amount of supervision, and this [c]ourt has an extreme concern
     for future violations of that supervision.

T.C.O. at 7-10. The court continued:

            So this [c]ourt heard testimony and makes the findings that
     mother, birth mother, had numerous opportunities to seek help,
     to get help, and chose not to. And whether or not this is in the
     throes of depression or in the throes of substance abuse, that
     direction, that guidance, that place, that treatment center was still
     there and still available.

            I am going to very briefly talk about the drug use. I have
     talked about it a little bit, but this [c]ourt received evidence, I
     think it was Exhibit No. 13, of drug testing where there were
     positive tests for ten urine screens and then birth mother failed to
     show up for seven of the screenings, and then there was one
     where birth mother couldn’t produce anything, but admitted to
     using drugs. So birth mother’s continued drug use and her
     resulting incarcerations make it impossible for her to provide that
     parental care, control, housing, nutrition, comfort and support
     necessary for the children’s physical and mental well-being.

           I find that OCY has presented clear and convincing evidence
     that birth mother’s drug use creates a parental incapacity and has
     resulted in the neglect of parental duties and an inability to
     provide a safe and secure home for the children. Moreover, this
     drug use is a condition that led to the removal of the children from
     the parent’s care, and I find that OCY has demonstrated that this
     condition cannot and will not be remedied by birth mother within
     a reasonable period of time.



                                    - 16 -
J-A05034-18


             Now, while birth mother has been clean and sober for the
      brief period of time while she has been incarcerated, she has not
      demonstrated to this [c]ourt a sufficient understanding of her role
      related to this drug use and her parental supervision of her
      children.

T.C.O. at 14-15.      A review of the record supports the trial court’s

determination of a basis for termination under Section 2511(a)(2).           As we

discern no abuse of discretion or error of law, we do not disturb the court’s

findings.

      The record reveals parental incapacity resulting from substance abuse

and mental health issues, as well as incarceration.             While Mother was

hospitalized on numerous occasions for mental health treatment, OCY

caseworker,   Angelena   Krebsbach,    testified   that   she    did   not   receive

documentation of Mother’s successful completion of mental health treatment

recommendations.    N.T., 8/14/17, at 25-27, 72.      Likewise, Ms. Krebsbach

indicated that Mother did not follow through with regard to drug and alcohol

treatment recommendations. Id. at 29, 73-74. Although Mother testified to

sixty-five days of sobriety, id. at 95, as the trial court noted, this was the

amount of time Mother had most recently been incarcerated. Id. at 133-34.

      Of significance, Mother had multiple incarcerations and her current

release date was unknown at the time of the hearing. Id. at 35-36; see also

OCY Exhibits 16-19. As admitted by Mother, any release would likely to be

followed by a lengthy period of probation. Id. at 110. In response to inquiry

regarding her knowledge of her release date, Mother stated,




                                    - 17 -
J-A05034-18


      I do, but I don’t. It’s kind of difficult. I am working with the
      Attorney General’s Office and they have been with me to every
      court date. Even though they charged me, they have been with
      me. They made my bail unsecured except for $10 until my
      Gagnon hearing, where my probation officer lifts my detainer, so
      they can seek lengthy probation and not jail time, along with
      rehabilitation.

Id. Further, it is speculative whether Mother will then, or ever, be in a position

to care for the Children.       Ms. Krebsbach testified that Mother has not

demonstrated an ability to meet the needs of the Children and did not alleviate

the problems that caused the Children to come into care, including those of

housing, financial stability, mental health, and drug and alcohol.     Id. at 39.

This prospect is simply unacceptable for the Children, who had already been

in the custody of OCY for twenty months as of the time of the hearing. As this

Court has stated, “[A] child’s life cannot be held in abeyance while a parent

attempts    to   attain   the   maturity   necessary    to   assume    parenting

responsibilities. The court cannot and will not subordinate indefinitely a child's

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super.

2006).

      Hence, the record substantiates the conclusion that Mother’s repeated

and continued incapacity, abuse, neglect, or refusal has caused the Children

to be without essential parental control or subsistence necessary for her

physical and mental well-being. See In re Adoption of M.E.P., 825 A.2d at

1272. Moreover, Mother cannot or will not remedy this situation. See id. As

noted above, in order to affirm a termination of parental rights, we need only

                                      - 18 -
J-A05034-18



agree with the trial court as to any one subsection of Section 2511(a) before

assessing the determination under Section 2511(b), and we, therefore, need

not address any further subsections of Section 2511(a). In re B.L.W., 843
A.2d at 384.

     We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated as follows:

     [I]f the grounds for termination under subsection (a) are met, a
     court “shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child.” 23
     Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
     child have been properly interpreted to include “[i]ntangibles such
     as love, comfort, security, and stability.” In re K.M., 53 A.3d
781, 791 (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. &
     L.M. a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485
     (1993)], this Court held that the determination of the child’s
     “needs and welfare” requires consideration of the emotional bonds
     between the parent and child. The “utmost attention” should be
     paid to discerning the effect on the child of permanently severing
     the parental bond. In re K.M., 53 A.3d at 791. However, as
     discussed below, evaluation of a child’s bonds is not always an
     easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d
753, 762-63 (Pa.Super. 2008) (citation omitted).

     When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as




                                   - 19 -
J-A05034-18



well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

        [w]hile a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d
95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

        In finding that the Children’s emotional needs and welfare favor

termination pursuant to Section 2511(b), the trial court reasoned as follows:

              In this case the testimony clearly established that although
        there is affection and birth mother cares for each of her children,
        she has not maintained sufficient and consistent contact and there
        is minimal bond between the child and birth mother.

              This [c]ourt considered in making this statement birth
        mother’s attendance at visits, the number of missed visits, and
        mother’s lack of interest in even seeking the dates of the visits.
        This [c]ourt also considered references by the caseworker, Ms.
        Krebsbach’s testimony, regarding the issue of bond and this
        [c]ourt found that testimony to be credible.

              In this case the birth mother has not provided a home, has
        not met her children’s needs and has not maintained a consistent
        and strong parent-child relationship. The parent’s desire to start
        over at this time is insufficient to meet the children’s needs for a
        consistent and reliable affection and responsibility.




                                       - 20 -
J-A05034-18


            I conclude that the emotional needs and welfare of the
      children at issue can best be met by termination of the parental
      rights of birth mother and that the children will not suffer a
      detriment as a result of termination of the parental rights of birth
      mother.

            In this case I find that the parental bond between birth
      mother and each of her children is minimal. By contrast, I find,
      based on the testimony of the caseworker, that the bond between
      the foster parent and the children has been described as loving
      and supportive, and I find that testimony to be credible.

            Therefore, I find from the evidence and testimony presented
      before me today that termination of birth mother’s rights best
      serves the needs and welfare of each of the children at issue, and
      termination of the parental rights of birth mother will not
      irreparably harm any of the children.

T.C.O. at 26-27.

      Upon review, we again discern no abuse of discretion.         The record

supports the trial court’s finding that the Children’s developmental, physical

and emotional needs and welfare favor termination of Mother’s parental rights

pursuant to Section 2511(b). There was sufficient evidence to allow the trial

court to make a determination that the Children’s bond with Mother is minimal

and that they exhibit a loving and supportive bond with Paternal Aunt.

      Critically, OCY caseworker, Angelena Krebsbach, testified as to the lack

of maintenance of a bond between Mother and the Children, who had been

placed in and out of Mother’s care for twenty months at the time of the

hearing. Ms. Krebsbach stated, “I mean, mom loves her children and I know

her children love her. There is no denying that. But I think at this time there

isn’t that strong bond anymore.” N.T. at 34. Ms. Krebsbach attributed the

absence of a continued or sustained strong bond to “the lack of maintaining


                                     - 21 -
J-A05034-18



the relationship with them.” Id. In describing Mother’s visitation with the

Children, she indicated that Mother attended only seven of twenty-five offered

visits and noted that Mother’s visitation was interrupted by extended periods

of no visitation.    Id. at 32-33; see also OCY Exhibit 12.    Ms. Krebsbach

explained,

      Well, after they were placed in December 2015, the first time
      [Mother] actually ended up seeing the girls was four months later,
      after they were placed. And then there were periods where she
      didn’t see them for five months, three months, two months time
      span. And then as far as from now she hasn’t seen them for three
      months. The last time she visited was three months ago.

Id. at 32-33.       Further, Mother’s telephone contact with the Children was

terminated approximately a year prior to the hearing due to inappropriate

conversations. Id. at 35. While Mother was advised she could write letters,

Ms. Krebsbach recounted that Mother only wrote two letters since that time.

Id.

      Moreover, and more importantly, Ms. Krebsbach expressed that the

Children are bonded to and thriving with Paternal Aunt, in whose care they

have remained since being placed. “[T]hey have done really well in her care.

It is evidenced that they have a strong bond with their aunt. They definitely

look up to her for the love, guidance. And they like living with her.” Id. at

36.   Ms. Krebsbach further noted that the Children are “happy” and

“comfortable.” Id. at 38. As a result, Ms. Krebsbach opined that there would

not be any negative impact if parental rights were terminated. Id. When

asked to explain why, she stated, “I think because the relationship hasn’t been

                                      - 22 -
J-A05034-18



maintained; there isn’t a strong bond anymore. They are stable where they

are at.”   Id.   Ms. Krebsbach confirmed that Paternal Aunt is an adoptive

resource, id. at 37, and offered that adoption was in the Children’s best

interest because “adoption is the most permanent option for them, so I think

it is in their best interest for them to be adopted and they want to be adopted,”

id. at 38-39.

      Thus, as confirmed by the record, termination of Mother’s parental

rights serves the Children’s developmental, physical and emotional needs and

welfare and was proper pursuant to Section 2511(b).          While Mother may

profess to love the Children, a parent’s own feelings of love and affection for

a child, alone, will not preclude termination of parental rights. In re Z.P.,
994 A.2d at 1121. At the time of the hearing, the Children had already been

in care twenty months, and are entitled permanency and stability.          As we

stated, a child’s life “simply cannot be put on hold in the hope that [a parent]

will summon the ability to handle the responsibilities of parenting.” Id. at

1125. Rather, “a parent’s basic constitutional right to the custody and rearing

of his child is converted, upon the failure to fulfill his or her parental duties,

to the child’s right to have proper parenting and fulfillment of his or her

potential in a permanent, healthy, safe environment.” In re B., N.M., 856
A.2d 847, 856 (Pa.Super. 2004) (citation omitted), appeal denied, 582 Pa.
718, 872 A.2d 1200.




                                      - 23 -
J-A05034-18



      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b).

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/16/18




                                    - 24 -
J-A05034-18




              - 25 -